GRIMES, Judge.
Appellants brought suit to set aside the rezoning of two parcels of property in Manatee County to permit a travel trailer and *1008recreational vehicle park. Following a four-day nonjury trial, the circuit judge ruled adversely to appellants, and this court affirmed the final judgment without opinion. Braden River Civic Association v. Manatee County, 388 So.2d 1124 (Fla.2d DCA 1980). Upon motion, the trial court awarded appellees attorney’s fees totaling $10,000 pursuant to the provisions of section 57.105, Florida Statutes (1979). Appellants now contend that the court erred in assessing those fees.
Section 57.105 provides for the award of reasonable attorney’s fees to the prevailing party when the court finds “that there was a complete absence of a justiciable issue of either law or fact raised by the losing party.” The statutory language has been equated to a finding of frivolousness. Allen v. Estate of Dutton, 384 So.2d 171 (Fla. 5th DCA 1980).
The trial was long and tedious, and many of appellants’ witnesses added little to their case. Yet, appellants did demonstrate that the rezoning was inconsistent with the Manatee County Comprehensive Land Use Plan, and an expert in the field of land use planning testified that the rezoning was incompatible with surrounding uses and did not bear a substantial relationship to the health, safety and welfare of the community. Hence, we cannot say that appellants’ case was totally without merit.
We reverse the award of attorney’s fees.
SCHEB, C. J., and RYDER, J., concur.